DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 8/1/2022.

The application has been amended as follows: 
Claim 10, line 2: change “size of the expanded graphite” to read – size of the expandable graphite –
Claim 10, line 2: change “expansion volume of the expanded graphite” to read – expansion volume of the expandable graphite --
Claim 12, line 2: change “size of the expanded graphite” to read – size of the expandable graphite --
Claim 12, line 2: change “expansion volume of the expanded graphite” to read – expansion volume of the expandable graphite --


Allowable Subject Matter
3.	Claims 1, 2 and 4-13 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a secondary battery, comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the positive electrode includes a positive electrode current collector, an intermediate layer formed on the positive electrode current collector, and a positive electrode mixture layer formed on the intermediate layer; the positive electrode mixture layer includes a positive electrode active material and 0.1 mass% or more and less than 5 mass% of a thermally expandable material, wherein the positive electrode active material is one selected from the group consisting of LixCoO2, LixNiO2, LixMnO2, LixCoyNi1-yO2, LixCoyM1-yOz, LixNi1-yMyOz, LixMn2O4, LixMn2-yMyO4, LiMPO4, Li2MPO4F (M: at least one of Na, Mg, Sc, Y, Mn, Fe, Co, Ni, Cu, Zn, Al, Cr, Pb, Sb, and B, 0<x≤1.2, 0<y≤0.9, and 2.0≤z≤2.3), and combinations thereof, the intermediate layer includes a conductive agent and 80 mass% or more and 99 mass% or less of an insulating inorganic material; and the thermally expandable material includes expandable graphite treated with at least one of the group consisting of concentrated sulfuric acid, nitric acid and selenic acid, and at least one of the group consisting of concentrated nitric acid, perchlorate, permanganate and dichromate so as to form crystalline compounds having a graphitic layer structure which when a predetermined temperature is reached are volumetrically expanded by a gas generated by heat to form a nonflammable carbonized layer, wherein the positive electrode mixture layer further includes a conductive material, and the thermally expandable material has larger volume expansion due to heat than the conductive material.  The prior art also fails to disclose a secondary battery, comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the positive electrode includes a positive electrode current collector, an intermediate layer formed on the positive electrode current collector, and a positive electrode mixture layer formed on the intermediate layer; the positive electrode mixture layer includes a positive electrode active material; the intermediate layer includes 0.1 mass% or more and less than 5 mass% of a thermally expandable material and 80 mass% or more and 99 mass% or less of an insulating inorganic material; and the thermally expandable material includes expandable graphite treated with at least one of the group consisting of concentrated sulfuric acid, nitric acid and selenic acid, and at least one of the group consisting of concentrated nitric acid, perchlorate, permanganate and dichromate so as to form crystalline compounds having a graphitic layer structure which when a predetermined temperature is reached are volumetrically expanded by a gas generated by heat to form a nonflammable carbonized layer, wherein the intermediate layer further includes a conductive agent, and the thermally expandable material has larger volume expansion due to heat than the conductive agent.  The prior art, including Umeyama and Schmidt, teach an expandable graphite used in a positive electrode, but fails to teach that the graphite is thermally expandable by the treatment technique described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722